Opinion filed November 6, 2014




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-14-00222-CV
                                     ___________

                IN THE MATTER OF THE ESTATE OF
                ESTHER ABELL DENTON, DECEASED


                On Appeal from the County Court at Law No. 2
                           Midland County, Texas
                       Trial Court Cause No. P14779


                     MEMORANDUM OPINION
      Appellant, Douglas A. Denton, filed a pro se notice of appeal in which he
indicated that he wished to appeal various rulings and orders of the trial court with
respect to the administration of his mother’s estate. As listed in his notice of
appeal, Appellant attempts to appeal from the following rulings and orders of the
trial court: the order granting the administrator’s motion to quash a deposition and
motion for protective order; the verbal ruling denying Appellant’s motion for
continuance; the verbal ruling to not accept Appellant’s evidence of incomplete
administration; the order granting the administrator’s application to appoint a
receiver for the Esther Denton Trust for Douglas A. Denton; the overruling, by
operation of law, of Appellant’s motion for new trial with respect to the order
appointing a receiver; and the overruling, by operation of law, of Appellant’s
motion for new trial with respect to the order quashing a deposition and granting a
protective order. Upon receiving and filing the record in this case, the clerk of this
court notified Appellant by letter that the various orders and rulings mentioned in
the notice of appeal did not appear to be final, appealable orders and that the
appeal from the order appointing a receiver did not appear to be timely filed. We
requested that Appellant provide a response showing grounds to continue this
appeal, and we notified Appellant that the appeal may be dismissed. Appellant has
filed an appropriate response; however, we must dismiss this appeal.
      Unless specifically authorized by statute, appeals may be taken only from
final judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41
(Tex. 2007); Lehmann v. Har-Con Corp., 39 S.W.3d 191 (Tex. 2001); see TEX.
CIV. PRAC. & REM. CODE ANN. § 51.014 (West Supp. 2014) (authorizing appeals
from certain interlocutory orders).      We recognize that an appeal from an
interlocutory order that appoints a receiver is expressly authorized by statute. CIV.
PRAC. & REM. § 51.014(a)(1). However, to perfect an interlocutory appeal, which
is an accelerated appeal, the notice of appeal must be filed within twenty days after
the order was signed. TEX. R. APP. P. 26.1(b), 28.1(a), (b). Filing a motion for
new trial or a request for findings of fact does not extend the time to perfect an
accelerated appeal. TEX. R. APP. P. 28.1(b). Appellant’s notice of appeal was filed
eighty-five days after the trial court signed the order granting the administrator’s
application to appoint a receiver for the Trust. Thus, Appellant did not timely
perfect an interlocutory appeal from that appealable interlocutory order. In his
response, Appellant correctly states that his notice of appeal “was filed timely for
appeal of a final order, but was not timely filed for appeal of an interlocutory
order.”
                                          2
      We also recognize that probate proceedings may have multiple judgments
that are final for purposes of appeal. De Ayala v. Mackie, 193 S.W.3d 575, 578
(Tex. 2006); see TEX. EST. CODE ANN. § 32.001 (West 2014). An appeal from a
probate order may be authorized by “an express statute, such as the one for the
complete heirship judgment, declaring the phase of the probate proceedings to be
final and appealable.”     De Ayala, 193 S.W.3d at 578 (quoting Crowson v.
Wakeham, 897 S.W.2d 779, 783 (Tex. 1995)); see EST. § 202.202 (heirship); see
also id. §§ 351.053, 355.057, 355.058, 355.158(d), 356.556 (other express
declarations of finality). If not expressly authorized as final or appealable by
statute, a probate order is immediately appealable when it disposes of all parties or
issues in a particular phase of the proceedings. De Ayala, 193 S.W.3d at 578.
Otherwise, the probate order is interlocutory and is not a final judgment. Id.
      The rulings and orders listed in Appellant’s notice of appeal are
interlocutory because they do not dispose of all of the issues in a particular phase
of the underlying proceeding and because no statute declares them to be final,
appealable probate orders. See id. This court has no jurisdiction with respect to
Appellant’s untimely appeal from the interlocutory order appointing a receiver.
See Gibson v. Cuellar, 440 S.W.3d 150, 153–56 (Tex. App.—Houston [14th Dist.]
2013, no pet.); Fortenberry v. Cavanaugh, No. 03-07-00310-CV, 2008 WL
4997568, at *23–24 (Tex. App.—Austin Nov. 26, 2008, pet. denied) (mem. op.).
Nor do we have jurisdiction to entertain an appeal from (1) the order granting the
motion to quash and motion for protective order, (2) the denial of the motion for
continuance, (3) the refusal to accept evidence, or (4) the overruling by operation
of law of the motions for new trial that relate to the above orders; these are
interlocutory and are not being appealed in conjunction with a final, appealable
order or judgment.


                                          3
      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R.
APP. P. 42.3.


                                                PER CURIAM


November 6, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                      4